Citation Nr: 1503856	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  08-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for seasonal affective disorder and panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The above stated issue was previously remanded by the Board in December 2010, October 2013, and June 2014.  It has now been returned to the Board for further appellate review.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The above issue was previously remanded to obtain outstanding private treatment records from St. Clements Medical Center in Leonardtown, Maryland.  Those records were obtained and included in the Veteran's claims folder in December 2014.  The Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case in December 2014 prior to the receipt of the records and there is no indication that the AOJ reviewed those records before that readjudication.  In a January 2015 statement, the Veteran's authorized representative expressly informed the Board that the Veteran has not waived the right to have the evidence considered by the AOJ. Thus, a remand is in order.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's medical treatment records from St. Clements Medical Center in Leonardtown, Maryland. 

2.  Obtain all outstanding VA treatment records relevant to the Veteran's psychiatric claim and associate this evidence with the record.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




